Citation Nr: 1411191	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death.

3.  Entitlement to recognition of C.T. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran was a member of the Philippine Commonwealth Army from September 1941 to May 1942 and with the recognized guerrilla service from July 1945 to March 1946 in the service of the U.S. Armed Forces during World War II.  The Veteran died in December 1987.  The appellant is his surviving spouse.  The Veteran's daughter, C.T., is the subject of the appeal for recognition as a helpless child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In August 2009 the RO determined that new and material evidence had not been received to reopen a claim of entitlement for service connection for the cause of the Veteran's death.  In January 2010, during the appeal period of the August 2009 rating decision, the appellant filed a claim for benefits for C.T. as a "helpless child" of the Veteran.  In April 2010 the RO determined that C.T., the Veteran's daughter, was not entitled to benefits as a "child" on the basis of permanent incapacity for self-support by reason of mental or physical defects at the date of attaining the age of 18 under the provisions of 38 C.F.R. § 3.356 (2013).  In the April 2010 rating decision, the RO also reconsidered and denied the claim for service connection for the cause of the Veteran's death, as new and material evidence had not been received to reopen the claim.  The appellant filed a notice of disagreement in July 2010 for both claims.

Additional evidence was received in February 2011 and May 2011 from the appellant in support of the application to reopen the claim for service connection for the cause of death of the Veteran's death after the December 2010 statement of the case was issued and prior to the certification and transfer of the appeal to the Board.  Therefore, the Board remanded the appeal to the RO for consideration of the evidence in the first instance pursuant to 38 C.F.R. § 3.156 (2013), and to provide a supplemental statement of the case as required under 38 C.F.R. § 19.31 (2013) if any benefit on appeal remained denied.  The RO reviewed the additional evidence and a Supplemental Statement of the Case was provided in October 2013, fulfilling the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and both the Veteran's Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied the appellant's claim of service connection for cause of the Veteran's death.

2.  The appellant did not submit a notice of disagreement to the February 2002 rating decision denial of service connection for the cause of death finding that the Veteran's cause of death, amebic dysentery, was not related to active service.

3.  Evidence received since the RO's February 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.

4.  The Veteran's amebic dysentery was not incurred in or related to service.

5.  C.T., the Veteran's daughter, was born August [redacted], 1945.

6.  The evidence does not show that C.T. became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2013).

4.  The criteria for entitlement to helpless child benefits on the basis of permanent incapacity or self-support have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding the new and material claim to reopen service connection for cause of the Veteran's death, the Board is reopening the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.
Turning to the appellant's claims for service connection for the cause of the Veteran's death and helpless child benefits, notice consistent with 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was provided such notice in July 2009.

VA also met its duty to notify the appellant regarding the claim for entitlement to recognition of C.T. as a helpless child.  In a February 2010 letter, VA informed the appellant of the evidence necessary to substantiate her claim for recognition of C.T. as a helpless child of the Veteran, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The February 2010 VCAA letter also advised the appellant on how to substantiate a DIC claim in accordance with Hupp, 21 Vet. App. at 342.
VA also satisfied its duty to assist the appellant in the development of the claims.  The Veteran's service and pension records, a statement from the Veteran's treating physician, and lay statements from the appellant and the appellant's neighbors have been associated with the claims file.

Further, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348. The Board finds that there is no reasonable possibility that such assistance would aid in substantiating the claim for service connection for the cause of the Veteran's death because, for the reasons discussed below, the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to amebic dysentery, does not indicate that a service-connected disability caused the Veteran's death and the lay evidence of record is insufficient to substantiate the claim.

The appellant has not been afforded a VA examination of C.T. in connection with her claim; however, the Board finds that a VA examination is not necessary to decide the claim.  No competent and credible evidence, medical or lay, of record indicates C.T. was mentally or physically disabled before the age of 18 years.  Therefore, a VA examination is not warranted to determine if C.T. was incapable of self-support before the age of 18 years.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that VA has fulfilled its duty to notify and assist the appellant in substantiating the claims.

Reopening of Service Connection for Cause of Death

The appellant seeks to reopen a previously denied claim of service connection for cause of the Veteran's death.  The claim for service connection for cause of death was last denied in a February 2002 rating decision because there was no evidence of treatment for amebic dysentery in service or within one year from separation from active service, and the evidence failed to show the Veteran's cause of death was related to active service.  The Veteran did not initiate an appeal of the decision.  The current claim is grounded upon the same factual bases as the claim previously denied in the February 2002 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen the previously denied claim in February 2002.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 (2013) establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is received.  Before the Board may reopen such a claim, it must find evidence received is both new and material.

In the present case, in May 2009, the appellant requested to reopen service connection for cause of the Veteran's death, previously denied in 2002.  Under          38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the claim on appeal, the appellant seeks to reopen service connection for cause of death.  In a February 2002 rating decision, service connection for cause of the Veteran's death was denied because the disability was not shown in service or within one year of discharge from service, and the Veteran's cause of death was not shown to be related to service.  The appellant did not appeal this determination, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

After reviewing the record, the Board finds the evidence received since the February 2002 rating decision relates to a previously unestablished fact of nexus, necessary to substantiate the service connection claim for cause of the Veteran's death.  Since the prior denial of the claim in February 2002, recent evidentiary submissions have included government pension documents, service personnel records, and a statement from a private physician.

The government pension documents, service personnel records, and statement from the private physician are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  Neither the pension documents, nor the service personnel records are material, as they do not relate to the Veteran's cause of death, but provide administrative information regarding active service and pension benefits.  The letter from the private physician, however, is material within the meaning of 38 C.F.R. § 3.156, as the letter relates to the relationship between the Veteran's cause of death and active service, an unestablished fact necessary to substantiate the claim.

In a January 2010 written statement, a private physician certified that he treated the Veteran from 1980-1986 for "chronic amebic dysentery, which [was] allegedly contracted by [the Veteran] during World War II."  The Veteran's death certificate lists amebic dysentery as the immediate cause of death.  As the January 2010 letter from the private physician, submitted since February 2002, relates to an unestablished fact that is necessary to substantiate the claim, the Board finds that new and material evidence has been received and the claim is reopened.

Further, the Board may proceed with adjudication on the merits of the appellant's claim.  Although the RO did not reopen the appellant's claim for service connection; the Court stated that this does not limit the scope of the Board's review of "the matter" on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In addition, the Board finds that the appellant was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that she has been given an opportunity to submit such evidence and argument.  Accordingly, because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  See Bernard, 4 Vet. App. at 393.

Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Amebic dysentery (amebiasis) is not a "chronic disease" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for cause of the Veteran's death.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established for certain tropical diseases manifested to a compensable degree within a presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(b) (2013).  Tropical diseases must have become manifest to a degree of 10 percent or more within one year from date of separation from service, or at a time when standard accepted treatises indicate that the incubation period commenced during such service.  38 C.F.R. § 3.307(a)(4).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Amebic dysentery is listed as a tropical disease under 38 C.F.R. § 3.309(b).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The appellant contends that many American and Filipino soldiers died from amebic dysentery during World War II, and others of those afflicted with amebic dysentery, like the Veteran, were able to survive.  The appellant reports that in the Veteran's case, he suffered from chronic amebic dysentery with bouts of diarrhea, gas, loss of appetite, weight loss, anemia, and periods of low-grade fever.  The appellant contends that without treatment the condition may last many years and become chronic, as happened with her late husband (Veteran).

The Veteran's service treatment records are absent for any notations of complaints of treatment of or diagnosis of amebic dysentery.  No other competent evidence of record demonstrates that the Veteran suffered from amebic dysentery during active service or within a year of separation from service.

The Board finds the January 2010 letter from a private physician has no probative value.  The private physician reported treating the Veteran for chronic amebic dysentery from 1980-1986, more than 35 years after discharge from service.  The private physician's written statement does not establish a link between the Veteran's active service and amebic dysentery.  In his written statement, the private physician noted that the Veteran's amebic dysentery was "allegedly contracted during World War II."  The private physician's use of "allegedly" signals that the nexus between the Veteran's service in World War II and his chronic amebic dysentery in the 1980s was not medically substantiated. While the private physician was familiar with the Veteran's condition at the time of his death, there is no discussion of the Veteran's service treatment records which do not show the onset of amebic dysentery in service.  There is no indication in the statement as to the basis for the comment that amebic dysentery was allegedly contracted in service, to include who provided this information.  The statement is essentially speculative and is not based on an accurate factual basis.  The Board finds that the opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant contends that the Veteran's amebic dysentery originated in service.  The appellant is competent to report the Veteran's symptoms of amebic dysentery as observed during his lifetime, and the Board finds this report credible.  Layno, 6 Vet. App. at 470.  The appellant is not competent, however, to determine the etiology of the Veteran's cause of death.  The appellant, as a lay person, lacks the medical training to provide a competent medical opinion regarding the cause or etiology of the Veteran's amebic dysentery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant's assertion of a nexus between the Veteran's cause of death and active service is afforded no probative weight.

The Board concludes that the weight of the competent, credible, and probative medical and lay evidence is against the claim, and service connection for cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

Laws and Regulations for Helpless Child

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.
The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  
38 U.S.C.A. § 103(e) (West 2002); see also 38 C.F.R. § 3.55(b)(1) (2013).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990.  38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990).

Helpless Child Analysis

The appellant claims entitlement to recognition of C.T. as a helpless child of the deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

C.T. is an adult daughter of the Veteran.  C.T.'s birth certificate shows that she was born on August [redacted], 1945.  She attained the age of 18 on August [redacted], 1963.

The Board finds the weight of the evidence does not show that C.T. became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.

In a January 2010 written statement the appellant reported that C.T. "had been retarded since birth" and that she would provide "birth and medical certificates" to support this claim.  In April 2010, VA received a certified copy of the Register of Births for C.T. from the Office of the Municipal Civil Register in the Philippines; however, VA has not received any medical evidence supporting C.T. had a mental or physical defect resulting in an incapacity for self-support before reaching 18 years of age.  The appellant was notified in a February 2010 letter of the evidence needed to support the claim (medical records, school attendance, employment records, marriage statement), which also explained that if such evidence could not be provided, the appellant should send statements from at least two disinterested persons of facts known to them personally of C.T.'s condition prior to 18, at age 18, and thereafter.

In April 2010, VA received a sworn affidavit (dated March 2010) from V.M. and P.T. (neighbors), neighbors of the appellant who personally know C.T.  The affidavit reports that between the age of "20 and 30 [C.T.] was sick and vaccinated with anesthesia" which resulted in "her mentality [being] reduced to childhood or senility."  The affidavit also notes that "since childhood [C.T. had] not gone to school" and that "[they] are neighbors for a long time and up to the present."

The appellant and her neighbors are competent to report any mental or physical defect C.T. has that could be observed through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant and her neighbors reported C.T. has a current mental defect, and the Board finds these statements regarding C.T.'s current mental defect credible.  The question at issue, however, is whether C.T. had a mental defect resulting in an incapacity for self-support by the age of 18 years.  The appellant and her neighbors are not competent to determine whether any mental or physical disability C.T. may have had prior to age 18 made her permanently incapable of self-support.  A competent opinion of C.T.'s ability to provide self-support requires specialized education and training that the appellant and neighbors lack as lay persons.  Therefore, the appellant's assertions as to C.T.'s inability to take care of herself is afforded no probative value.  See Jandreau, 492 F.3d at 1372.  

The Board finds the appellant's January 2010 statement that C.T. was born "retarded" is not credible because the statement is too general, lacks detail and is not supported by other lay evidence of record.  The appellant was notified in February 2010 of the specific information she could provide to support the helpless child claim.  In a July 2010 written statement the appellant indicated that she was attaching the records needed to support the claim, which included certification of C.T.'s birth and an affidavit from her neighbors.  In February 2011 the appellant requested an extension to provide additional evidence to support the claim, and an extension was granted in March 2011.  The appellant, however, did not provide any additional records or information to support the helpless child claim.  The absence of medical evidence is also a factor that the Board has considered in finding that the appellant's statements made in conjunction with a claim for benefits are less probative.  Buchanan v. Nicholson, 451, F.3d 1331, 1336 (Fed. Cir. 2006).

The March 2010 affidavit by the appellant's neighbors reported the onset of C.T.'s mental defect after the age of 18 years in detail.  The neighbors also noted C.T. had not gone to school "since childhood," indicating C.T. attended school at one time.  The affidavit does not specify at what age C.T. stopped attending school or the reason her attendance stopped.  The Board finds the neighbor's affidavit credible and more probative than the appellant's January 2010 statement.

For these reasons, the Board finds that the evidence in this case, does not establish that C.T. became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  As the weight of the evidence is against the claim for entitlement to recognition of C.T. as a helpless child of the Veteran, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

New and material evidence has been received and the claim for service connection for cause of the Veteran's death is reopened.

Service connection for cause of the Veteran's death is denied.

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years 
is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


